DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 as currently amended includes two separate steps identified as “(d)”.  It is suggested that the second occurrence of step “(d)” be changed to “(e)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8, 10-15, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al.(US 2016/0313306) in view of Choi et al.(Lab on a Chip).
With respect to claim 1, the reference of Ingber et al. discloses a biomimetic lung model (200) (Figs. 2A, 2D) comprising: a body (202), having a first (250A) and second (250B) microchannel disposed therein; a membrane (208) disposed between the first and second microchannel, the membrane having a first side facing the first microchannel and a second side facing the second microchannel (Fig. 2A, 2B and 2D); a layer of cells (207A) coating the first side of the membrane; and a layer of cells (207B) attached to the second side of the membrane being in communication with the layer of cells on the first side of the membrane (Fig. 2D, 27A)(¶[0038], [0039], [0064], [0078], [0213], [0252], [0307], [0323], [0324]).  The device is structurally capable to deliver at least one agent through at least one of the microchannels (¶[0063], [0087] and [0101]) and wherein the layer of cells can include airway epithelial cells (including, small airway, tracheal and nasal epithelia) (¶[0016]; [0035]-[0036]; [0062]-[0065]; [0085]; and [0125]).
With respect to claim 1, while the reference of Ingber et al. discloses the use of a layer of cells (207B) attached to the second side of the membrane, wherein the membrane can include an ECM coating (¶[0181], [309]), being in communication with the layer of cells on the first side of the membrane (Fig. 2D, 27A)(¶[0038], [0039], [0064], [0078], [0213], [0252], [0307], [0323], [0324]), the reference does not specifically disclose that the cells or tissue is embedded within a gel layer attached to the membrane.
The reference of Ingber et al. discloses that “Additionally, histological, biochemical, microfluorimetric and/or functional techniques can be employed to demonstrate formation of a functional airway-endothelial that reproduces the key structural organization of its in vivo counterpart on the membrane 208” (¶[0294]).
The reference of Ingber et al. also discloses that “In addition to drug discovery and development, the organ mimic device described herein can be also useful in basic and clinical research. For example, the organ mimic device can be used to research the mechanism of tumorigenesis. It is well established that in vivo cancer progression is modulated by the host and the tumor micro-environment, including the stromal cells and extracellular matrix (ECM). For example, stromal cells were found being able to convert benign epithelial cells to malignant cells, thereby ECM was found to affect the tumor formation. There is growing evidence that cells growing in defined architecture are more resistant to cytotoxic agents than cells in mono layers. Therefore, an organ mimic device is a better means for simulating the original growth characteristics of cancer cells and thereby better reflects the real drug's sensitivity of in vivo tumors” (¶[0352]).
The reference of Choi et al. discloses that when constructing a biomimetic organ device similar that that of the reference of Ingber et al., which includes a coculture of layers of epithelial and endothelial cells provided on separate sides of the membrane that separates two microfluidic channels (Fig. 1B), it is known in the art to provide the endothelial cells on the second side of the membrane by embedding them in a gel layer to provide an organ mimic device is a better means for simulating the original growth characteristics of cancer cells (page 3351).
In view of these disclosures, it would have been obvious to one of ordinary skill in the art to provide the layer of endothelial cells on the second side of the membrane of the reference of Ingber et al. as an embedded gel layers as suggested by the reference of Choi et al. for the known and expected result of providing a biomimetic organ device that includes means for simulating the original growth characteristics of cancer cells as discussed in both the references of Ingber et al. (¶[0352]) and Choi et al. (page 3351).
With respect to claim 2, the reference of Ingber et al. discloses a list of any number of membrane materials (¶[0094], [0095] and [0179]) which include PDMS and many other materials listed in claim 2.
With respect to claims 3 and 4, while the reference of Ingber et al. discloses the widths of the microchannels (¶[0061]; [0098]; [0119]; ]), the reference is silent with respect to the lengths of the channels. However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum length of the changes through routine optimization and experimentation while maintaining the culture efficiency of the system.
With respect to claims 7 and 8, the pump device (¶[0063], [0087] and [0101]) is structurally capable of delivering any of the agents listed in claim 7.
With respect to claims 10 and 11, the reference of Choi et al. discloses that the embedded layer of endothelial cells includes type I collagen (page 3352) and both the references of Choi et al. and Ingber et al. disclose that the cells on the second side of the membrane can include basal stromal tissue or cells (page 3352 of Choi et al. and (¶[0038], [0039], [0064], [0078], [0213], [0252], [0307], [0323], [0324] of Ingber et al.).
With respect to claim 12, the reference discloses the use of lung epithelial cells (including, small airway, tracheal and nasal epithelia) (¶[0016]; [0035]-[0036]; [0062]-[0065]; [0085]; and [0125]) which can be obtained from healthy or diseased human lung.
With respect to claim 13, the reference of Ingber et al. discloses a method for fabricating a biomimetic lung disease model comprising: (a) fabricating a body (202), the body having a first (250A) and second (250B) microchannel disposed thereon; (b) inserting a membrane (208) between the first and second microchannels, the membrane having a first side facing the first microchannel and second side facing the second microchannel (Fig. 2B and 2D); (c) adhering airway epithelial cells on a surface of at least the first side of the membrane (including, small airway, tracheal and nasal epithelia) (¶[0016]; [0035]-[0036]; [0062]-[0065]; [0085]; and [0125]); (d) attaching a layer of cells on the second side of the membrane (Fig. 2D, 27A)(¶[0038], [0039], [0064], [0078], [0213], [0252], [0307], [0323], [0324]); and (e) delivering an agent to at least one microchannel, wherein the agent is selected from the group consisting of cigarette smoke, nicotine aerosol, wood smoke, natural plant smoke, silica dust, acrylic dust, particulates, asbestos fibers, solvents, grain dust, bird droppings, and animal droppings (¶[0193]; [0207]; [0245]; [0258]; [0259]; [0267] and [0275])(Ingber et al. discloses using air or aerosols with particulates and smoke).
With respect to claim 13, while the reference of Ingber et al. discloses the use of a layer of cells (207B) attached to the second side of the membrane, wherein the membrane can include an ECM coating (¶[0181], [309]), being in communication with the layer of cells on the first side of the membrane (Fig. 2D, 27A)(¶[0038], [0039], [0064], [0078], [0213], [0252], [0307], [0323], [0324]), the reference does not specifically disclose that the cells or tissue is embedded within a gel layer attached to the membrane.
The reference of Ingber et al. discloses that “Additionally, histological, biochemical, microfluorimetric and/or functional techniques can be employed to demonstrate formation of a functional airway-endothelial that reproduces the key structural organization of its in vivo counterpart on the membrane 208” (¶[0294]).
The reference of Ingber et al. also discloses that “In addition to drug discovery and development, the organ mimic device described herein can be also useful in basic and clinical research. For example, the organ mimic device can be used to research the mechanism of tumorigenesis. It is well established that in vivo cancer progression is modulated by the host and the tumor micro-environment, including the stromal cells and extracellular matrix (ECM). For example, stromal cells were found being able to convert benign epithelial cells to malignant cells, thereby ECM was found to affect the tumor formation. There is growing evidence that cells growing in defined architecture are more resistant to cytotoxic agents than cells in mono layers. Therefore, an organ mimic device is a better means for simulating the original growth characteristics of cancer cells and thereby better reflects the real drug's sensitivity of in vivo tumors” (¶[0352]).
The reference of Choi et al. discloses that when constructing a biomimetic organ device similar that that of the reference of Ingber et al., which includes a coculture of layers of epithelial and endothelial cells provided on separate sides of the membrane that separates two microfluidic channels (Fig. 1B), it is known in the art to provide the endothelial cells on the second side of the membrane by embedding them in a gel layer to provide an organ mimic device is a better means for simulating the original growth characteristics of cancer cells (page 3351).  The reference of Choi et al. discloses the cell embedding steps include solidifying the gel by incubation at body temperature (page 3352, second column).
In view of these disclosures, it would have been obvious to one of ordinary skill in the art to provide the layer of endothelial cells on the second side of the membrane of the reference of Ingber et al. as an embedded gel layers as suggested by the reference of Choi et al. for the known and expected result of providing a biomimetic organ device that includes means for simulating the original growth characteristics of cancer cells as discussed in both the references of Ingber et al. (¶[0352]) and Choi et al. (page 3351).
With respect to claims 14, while the reference of Ingber et al. discloses the use of cells and matrix on both sides of the membrane (¶[0020]), the reference is silent with respect to the specific conditions on how the cells are attached.  However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum manner in which to attach the cells to the membrane through routine optimization and experimentation while maintaining the culture efficiency of the system.
With respect to claim 15, the method resulting from the combination of the references as discussed above with respect to claim 13 would include a cell-laden gel that includes connective tissue.
With respect to claim 17, the reference of Ingber et al. discloses delivering smoke to the first microchannel and culture media to the second microchannel (¶[0063], [0087] and [0101]).
With respect to claims 19 and 20, the reference of Ingber et al. discloses identifying agents that are helpful or harmful to the lung cells (¶[0073] and [0101]).
With respect to claim 21, in the absence of further positively recited structure in the claim, the device of Ingber et al. would be structurally capable of being used with the agents recited in claim 21 at the dilution ration recited in the claim.
With respect to claim 22, both the references of Ingber et al. and Choi et al. disclose the use of natural membranes of collagen (¶[0095] of Ingber et al. and page 3352, col. 1 of Choi et al.).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al.(US 2016/0313306) in view of Choi et al.(Lab on a Chip) in view of Carvalho et al. (Advanced Drug Delivery Reviews).
The combination of the references of Ingber et al. and Choi et al. has been discussed above with respect to claims 1 and 13.
With respect to claims 6 and 18, while the reference of Ingber et al. disclose the use of airway epithelial cells (¶[0112]), Ingber et al. does not disclose wherein the cells further comprises at least one type of macrophage cells selected from the group consisting of alveolar, interstitial, intravascular, airway macrophages, and an immortalized macrophage cell line. 
However, Carvalho discloses wherein the cells further comprises at least one type of macrophage cells (AT-II hAEpC = human alveolar epithelial cells are combined with primary human macrophage cells; page 133, column 2, second paragraph) selected from the group consisting of alveolar macrophages (primary human macrophage cells such as primary cell alveolar macrophages page 133, column 1, second paragraph; page 133, column 2, second paragraph; page 135, figure 5). 
It would have been obvious to a person of ordinary skill in the art to have modified the device, as previously disclosed by Ingber et al., in order to have provided wherein the cells further comprises at least one type of macrophage cells selected from the group consisting of alveolar macrophages, as previously disclosed by Carvalho, for the benefit of accurately evaluating inflammatory response of lungs to particulate matter because incorporating macrophages to the cells mimicking the lung functionalities gives a better representation of the lung functionalities than the hAEpC cells alone (Carvalho; page 130, column 1, third paragraph; page 133, column 2, second-third paragraphs).

Claims 1-4, 7, 8, 10-12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Wang et al.(Lab on a Chip) and Choi et al.(Lab on a Chip).
With respect to claim 1, the reference of Li et al. discloses a biomimetic lung model (Fig. 1) comprising: a body, having a first and second microchannel disposed therein; and a membrane disposed between the first and second microchannel, the membrane having a first side facing the first microchannel and a second side facing the second microchannel; wherein a layer of cells comprising airway epithelial cells are coating at least the first side of the membrane, wherein the airway epithelial cells are bronchial epithelial cells (See Fig. 1 description).  The structure of the device allows for at least one agent to be delivered through at least one of the microchannels using the air/media delivery device (Fig. 1).  The reference of Li et al. also discloses that the lung model includes a layer of cells attached to the second side of the membrane being in communication with the layer of cells on the first side of the membrane (Fig. 1 and related description).
While the reference of Li et al. discloses the use of bronchial epithelial cells (See Fig. 1 description), claim 1 as currently amended is now limited to nasal, tracheal or small airway epithelial cells.
The reference of Wang et al. discloses that it is known in the art to employ nasal epithelial cells within a microfluidic membrane device for in vitro testing of toxic agents (See Fig. 2 and related description).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ nasal epithelial cells in the system of the primary reference of Li et al. for the known and expected result of providing alternative airway epithelial cells known in the art that can be cultured in a microfluidic biomimetic lung model to be exposed to known macrophages and/or toxic agents. 
With respect to claim 1, while the reference of Li et al. discloses the use of a layer of cells (Fig. 1) attached to the second side of the membrane, the reference does not specifically disclose that the cells or tissue is embedded within a gel layer attached to the membrane.
The reference of Choi et al. discloses that when constructing a biomimetic organ device similar that that of the reference of Le et al. which includes a coculture of layers of epithelial and endothelial cells provided on separate sides of the membrane that separates two microfluidic channels (Fig. 1B), it is known in the art to provide the endothelial cells on the second side of the membrane by embedding them in a gel layer to provide an organ mimic device is a better means for simulating the original growth characteristics of cancer cells (page 3351).
In view of this disclosure, it would have been obvious to one of ordinary skill in the art to provide the layer of endothelial cells on the second side of the membrane of the reference of Li et al. as an embedded gel layers as suggested by the reference of Choi et al. for the known and expected result of providing a biomimetic organ device that includes means for simulating the original growth characteristics of cancer cells as discussed in the reference of Choi et al. (page 3351).
With respect to claim 2, the membrane can be a polymeric compound (polycarbonate) (page 8910, “Construction and fabrication of the bionic airway chip”).
With respect to claims 3 and 4, while the reference of Li et al. discloses the use of microchannels (Fig. 1), the reference is silent with respect to the specific widths and lengths of the channels. However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum length of the changes through routine optimization and experimentation while maintaining the culture efficiency of the system.
	With respect to claims 7 and 8, the device is structurally capable of being used with the agents recited in claims 7 and 8.
With respect to claims 10 and 11, the reference of Choi et al. discloses that the embedded layer of endothelial cells includes type I collagen (page 3352) and that the cells on the second side of the membrane can include basal stromal tissue or cells (page 3352 of Choi et al.).
	With respect to claim 12, the cells were obtained from healthy or diseased human lungs ( page 8901, first column, last paragraph).  As a result, it would have been obvious to employ nasal cells from healthy or diseased human lungs.
	With respect to claims 19 and 20, in the absence of further positively recited structure, the device of the reference of Li et al. and discussed above with respect to claim 1 is considered to be structurally capable of being configured to identify helpful or harmful agents with respect to the cells cultured in the device.
	With respect to claim 21, in the absence of further positively recited structure in the claim, the structure resulting from the combination of the references as discussed above with respect to claim 1 would be structurally capable of being used with the agents recited in claim 21 at the dilution ration recited in the claim.
With respect to claim 22, both the reference of Choi et al. discloses the use of natural membranes of collagen (page 3352, col. 1 of Choi et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Wang et al.(Lab on a Chip) and Choi et al.(Lab on a Chip) taken further in view of Rothen-Rutishauser et al.(Am. J. Resp. Cell and Mol. Bio.).
The combination of the references of Li et al., Wang et al. and Choi et al. has been discussed above with respect to claim 1.
While the reference of Li et al. discloses the use of macrophage cells on the second side of the membrane, claim 6 recites that the macrophage cells are on the layer on the first side of the membrane.
The reference of Rothen-Rutishauser et al. discloses that it is known in the art to provide airway macrophages on the top side or epithelial size of a culture membrane (page 282, “Triple Cell Co-Cultures).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the cell layer of the primary reference with airway macrophages for the known and expected result of providing an art recognized means for co-culturing airway epithelial cells.

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Wang et al.(Lab on a Chip) and Choi et al.(Lab on a Chip) taken further in view of Wolz et al.(Food and Chemical Toxicology).
The combination of the references of Li et al., Wang et al. and Choi et al. has been discussed above with respect to claim 1.
With respect to claim 13, the reference of Li et al. discloses making a biomimetic lung model (Fig. 1) comprising: fabricating a body, having a first and second microchannel disposed therein; inserting a membrane disposed between the first and second microchannel, the membrane having a first side facing the first microchannel and a second side facing the second microchannel; adhering a layer of cells comprising airway epithelial cells are coating at least the first side of the membrane, wherein the airway epithelial cells are bronchial epithelial cells (See Fig. 1 description); and delivering an agent (air) to at least one of the microchannels using the air/media delivery device (Fig. 1).  The reference of Li et al. also discloses that the lung model includes a layer of cells attached to the second side of the membrane being in communication with the layer of cells on the first side of the membrane (Fig. 1 and related description).
While the system and method of Li et al. is constructed to flow air through at least one of the microchannels, claim 13 differs by reciting that agent is smoke, particles or animal droppings.
The reference of Wolz et al. discloses the cigarette smoke (cigarette smoke; abstract; page 2, third paragraph; page 3, third paragraph), wherein the device is an automatic smoking machine (an automated smoking machine; page 2, third paragraph; page 6, fifth paragraph), and wherein the distribution of cigarette smoke mimics cigarette smoke exposure conditions experience by cell linings in the human lung (a stream of cigarette smoke generated by the smoking machine is directed to expose (the distribution of cigarette smoke mimics cigarette smoke exposure conditions) human bronchial epithelial cells under real environmental conditions (conditions experience by cell linings in the human lung); abstract; page 2, third paragraph; page 3, third paragraph).
It would have been obvious to a person of ordinary skill in the art to have modified the device, as previously disclosed by Li et al., in order to have provided the cigarette smoke, wherein the device is an automatic smoking machine, and wherein the distribution of cigarette smoke mimics cigarette smoke exposure conditions experience by cell linings in the human lung, as previously disclosed by Wolz et al., for the benefit of providing a realistic and efficient model for sensitive detection of DNA strand breaks induced by airborne and inhalable compounds (Wolf; abstract) to find out smoke exposure effects on human lungs.
With respect to the claim casting step of claim 13, making the device as suggested by the combination of the references of Li et al., Wang et al. and Choi et al. would include the claimed casting step because the reference of Choi et al. discloses the cell embedding steps include solidifying the gel by incubation at body temperature (page 3352, second column).
With respect to claim 14, while the reference of Li et al. discloses the use of cells on both sides of the membrane, the reference is silent with respect to the specific conditions on how the cells are attached.  However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum manner in which to attach the cells to the membrane through routine optimization and experimentation while maintaining the culture efficiency of the system.
With respect to claim 15, the method resulting from the combination of the references as discussed above with respect to claim 13 would include a cell-laden gel that includes connective tissue.
With respect to claim 17, the method encompassed by the combination of the reference discussed above with respect to claim 13 would include providing smoke to the first microchannel and culture media to the second microchannel.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Wang et al.(Lab on a Chip), Choi et al.(Lab on a Chip) and Wolz et al.(Food and Chemical Toxicology) taken further in view of Rothen-Rutishauser et al.(Am. J. Resp. Cell and Mol. Bio.).
The combination of the references of Li et al., Wang et al., Choi et al. and Wolz et al. has been discussed above with respect to claim 13.
While the reference of Li et al. discloses the use of macrophage cells on the second side of the membrane, claim 18 recites that the macrophage cells are on the layer on the first side of the membrane.
The reference of Rothen-Rutishauser et al. discloses that it is known in the art to provide airway macrophages on the top side or epithelial size of a culture membrane (page 282, “Triple Cell Co-Cultures).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the cell layer of the primary reference with airway macrophages for the known and expected result of providing an art recognized means for co-culturing airway epithelial cells.

Response to Arguments
I.	Claim Rejections - 35 USC 102
With respect to the rejection of claims 1, 2, 7-13, 17, 19, 20 and 21 under 35 USC 102(a)(2), this rejection has been withdrawn in view of the amendments to claims 1 and 13 and related comments on pages 6-7 of the response dated 6/21/2022.  Note, new grounds of rejection have been made including the newly cited reference of Choi et al. (Lab on a Chip) which addresses the claim limitation of claims 1 and 13 wherein the cell layer on the second side of the membrane includes tissue or cells embedded in a cell layer.

II.	Claim Rejections - 35 USC 103
With respect to the rejections of the claims under 35 USC 103 including the references of Li et al. and Wang et al. alone or taken further in view of Ingber B, these rejections have been withdrawn in view of the amendments to claims 1 and 13 and related comments on pages 7-9 of the response dated 6/21/2022.  Note, new grounds of rejection have been made including the newly cited reference of Choi et al. (Lab on a Chip) which addresses the claim limitation of claims 1 and 13 wherein the cell layer on the second side of the membrane includes tissue or cells embedded in a cell layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB